Citation Nr: 0202792	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  98-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected schizophrenia, residual type.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1971 to July 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the RO.  

The case was remanded by the Board to the RO in July 2000 for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability is 
shown to be manifested by a level of impairment that more 
nearly approximates that of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  

2.  Findings of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks weekly or less often, and mild 
memory loss is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation, 
but not more, for the veteran's service-connected 
schizophrenia, residual type have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9205 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected schizophrenia 
has increased in severity such that a compensable evaluation 
is warranted for that disability.

Historically, the veteran was granted service connection for 
schizophrenia, residual type and assigned a 10 percent 
rating, effective on September 8, 1975.  That rating was 
reduced to a noncompensable rating in a December 1978 RO 
rating decision.  This reduction was effective on March 1, 
1979.  

In August 1997, the veteran submitted a claim for an 
increased rating for the service-connected schizophrenia.  

In conjunction with the claim, the veteran was afforded a VA 
examination in September 1997.  Objectively, the veteran 
appeared somewhat angry and irritable.  His concentration and 
memory appeared intact.  There was no evidence of a psychosis 
or thought disorder noted.  The veteran was cooperative, 
coherent and appropriate.  The diagnosis was that of cannabis 
abuse.

Thereafter, treatment records showing admission to a VA 
hospital for 85 days beginning in October 1992 were 
submitted.  The veteran had been petitioned for treatment by 
a friend who reported that the veteran talked to himself, 
shouted to nobody, tried to stab a resident in the home with 
a fork, believed he was being poisoned, was lax in personal 
hygiene and had various outbursts.  

On initial mental status examination, the veteran was not 
very cooperative.  There was no evidence of psychomotor 
retardation.  His affect was inappropriate.  His mood was 
labile.  The veteran was delusional and had auditory 
hallucinations.  He was alert and oriented to time, place and 
person.  His memory and intelligence could not be tested due 
to lack of cooperation.  His abstract thinking was impaired.  
His concentration was impaired.  Speech was underproductive.  
Insight and judgment were poor.  The diagnosis was that of 
schizophrenia, chronic, undifferentiated type.

In light of the newly submitted inpatient treatment report, 
the veteran was afforded another VA examination in May 1998.  
Objectively, the veteran appeared angry and somewhat 
irritable.  There was no evidence of psychosis or thought 
disorder noted.  The diagnosis was that of cannabis 
dependence.  

In his Notice of Disagreement, received at the RO in 
September 1998, the veteran appealed the September 1997 
rating decision by the RO.  

The VA outpatient treatment records from 1997 to 1998 show 
continued psychiatric treatment.  

The Board remanded the case to the RO for further development 
of the record.  More specifically, to obtain recent VA 
treatment records and to afford the veteran another VA 
examination.  

The most recent outpatient records from 1999 and 2000 showed 
that the veteran was medicated with Serzone, lithium and 
Nefazodone.  The veteran's complaints include those of 
irritability and anger outbursts at work and at home.  

The veteran was afforded a VA examination in December 2000.  
The veteran reported that he sometimes lost awareness, with 
lapses in attention and concentration.  The veteran also 
indicated that he had an extremely difficult time managing 
stress.  The veteran reported that he got a "gnawing feeling 
that [he was] starting to lose it," several times per month, 
meaning that he was afraid of engaging in violent and bizarre 
behavior.  The veteran explained that the stress usually led 
to temper outbursts about three or four times per week or 
more.  

The veteran reported that he worked full-time at a factory, 
but added that he missed a lot of work because he just did 
not show up.  

The veteran reported that he was no longer using marijuana.  
The veteran indicated that he had no real friends.  The 
veteran reported having difficulty sleeping, with mostly 
restless nights.  He had no visual hallucinations, but 
explained that he had an auditory phenomenon whereby he heard 
voices when he was alone.  

The noted objective findings included that the veteran was 
dressed in work attire that was appropriate for weather 
conditions.  His grooming and hygiene were good.  He had a 
well-groomed mustache and wore glasses.  He spoke 
spontaneously, in complete sentences, using appropriate 
syntax and grammar.  His speech content was logical, 
relevant, coherent and goal directed.  His eye contact was 
appropriate.  His facial expression varied appropriately.  
His mood was bright.  He was not restless and did not fidget. 

The VA examiner noted that the veteran did not appear 
irritable, but was cynical and sarcastic about certain 
topics, particularly those related to marijuana use and the 
manner in which his claims for benefits had been handled.  At 
no time did he display any difficulty in registration.  His 
thinking and thought patterns were organized and appropriate.  
There were no overt indications of anxiety or depression.  
Other then the usual perceptual phenomenon of not recalling 
ongoing experiences, the veteran described no bizarre 
mentation.  The only mention of auditory phenomenon were 
related to his report of hearing voices of a commentary 
nature.  

On mental status examination, the veteran showed no 
impairment in cognitive functioning.  He explained proverbs 
in an abstract manner and appreciated the nonliteral meaning.  
He gave both functional and abstract similarities and 
differences between concepts and objects.  The veteran was 
given three words to recall.  His registration was intact, 
and after five minutes of competing mental activity, he 
recalled two spontaneously.  He knew that there had been 
three.  He recognized the third from a verbal list.  He 
stated a current news event.  He was able to name the current 
president and six backward.  He quickly and accurately gave 
answers to verbal arithmetic problems, stating that he 
"majored in math in school." 

The veteran was able to perform a Serial Sevens task at a 
much faster than average rate.  He retained the concept and 
never lost his place.  He had no difficulty focusing 
attention or sustaining concentration.  His general fund of 
information was found to be intact.  He gave practical and 
prudent answers to questions requiring social judgment.  He 
was fairly oriented in all spheres.  He recalled the 
examiner's first name and gave his mother's maiden name.  He 
was able to name the governor of the state and eventually 
recalled the mayor of the city in which he lived.  

The VA examiner noted that the veteran was reported to have 
shown psychotic symptoms while in the military.  A review 
revealed that he had essentially been either symptom-free or 
had experienced little functional impact from the problems 
since service.  The examiner noted that the veteran described 
significant problems with his temper, aggressiveness, 
impulsivity, and low tolerance for frustration.  He described 
the phenomenon of not recalling his purposeful behavior, but 
apparently had had no functional consequences as a result.  
The veteran spoke positively of the relationship with his 
wife, but stated that his relationship with her and his 
coworkers was marked with friction because of his temper 
outbursts.  

The VA examiner noted that the veteran was not currently 
taking psychotropic medications.  The aggressiveness, poor 
empathy, usual perceptual experiences, and sense of 
entitlement that were present did not appear to have a 
significantly negative impact upon his overall level of 
functioning.  

The diagnosis was that of personality disorder not otherwise 
specified, with antisocial, schizotypal, and narcissistic 
features.  The veteran's GAF score was listed as 70.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2001), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The service-connected schizophrenia, residual type is 
evaluated, pursuant to a general rating formula for mental 
disorders, under the provisions of 38 C.F.R. § 4.130 
including Diagnostic Code 9205.  

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation is warranted under Code 9205 for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

In this case, the medical evidence shows that, although the 
veteran showed psychotic symptoms while in the military and 
in connection with a lengthy inpatient stay in 1992 and 1993, 
he has experienced little functional impact from the service-
connected schizophrenia, residual type since that time.  The 
veteran is shown to be employed and married and to display no 
impairment in cognitive functioning.  

Nonetheless, the Board finds that the veteran is shown to 
experience an underlying level of impairment that supports 
the assignment of a 10 percent rating for his service-
connected schizophrenia, residual type.  Specifically, the 
veteran indicated that he had frequent temper outbursts 
toward family and coworkers.  The veteran also noted that he 
missed a lot of work due to his disability and that 
significant stress caused impairment in his ability to 
control his anger and irritability.  

In addition, the veteran explained that he sometimes heard 
voices when he was alone.  The Board notes that the recently 
assigned GAF score of 70 appears to be consistent with his 
complaints of mild insomnia and aggressive behavior due to 
service-connected schizophrenia, residual type.  

Accordingly, the Board finds that a 10 percent rating, but no 
more, is warranted for the service-connected psychiatric 
disability for the reasons set forth hereinabove.

It must be noted, however, that a higher rating in excess of 
10 percent is not warranted in this case.  Specifically, the 
VA examinations in 1997, 1998 and 2000 all noted that the 
veteran was functioning well, despite his complaints of 
aggressiveness and temper outbursts.  Moreover, the veteran 
noted that he had a good relationship with his wife and 
worked two jobs.  The examination reports also noted that the 
veteran's cognitive functioning was not impaired.  The 
veteran's symptoms are shown to be mildly disabling at most, 
and a 10 percent rating is more than adequate given his level 
of functioning.  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the RO sent a letter to the veteran in January 
2001, in compliance with the directives set forth in the new 
bill.  Specifically, the letter notified the veteran of the 
change in law and provided the veteran with an opportunity to 
submit additional evidence to support his claim.  In 
addition, the veteran has been afforded VA examinations for 
the purpose of evaluating the service-connected 
schizophrenia.  

Moreover, in light of the favorable action taken hereinbelow, 
the Board finds that the VA's duties have been fulfilled.  




ORDER

An increased rating of 10 percent for the service-connected 
schizophrenia, residual type is granted, subject to the 
regulations controlling to disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

